DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/16/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-15 are pending.
Claims 1-8 and 10-15 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (US 20030023363) (“Katz”).  Katz discloses a vehicle seat comprising: an actuator (fig. 1: 18 – adaptation unit for adjusting seat surface) configured to change an orientation of a rest surface by moving at least part of the seat; and a controller (fig. 1: 19 – control unit) configured to control the actuator, the controller comprising: a run-time posture support unit configured to execute a run-time posture support control under which, the actuator is regulated to change the orientation of the rest surface in response to an occurrence of a behavior of a vehicle, wherein the run-time posture support unit is configured to regulate the actuator in accordance with a placement of the seat in the vehicle, when the run-time posture support unit executes the run-time posture support control, a traveling direction information acquisition unit (paragraph 0015: 32: prediction device 32 includes a nav system and digital map for calculating traveling attributes such as road curvature) configured to acquire information on a traveling direction in which the vehicle is to head, a notification unit configured to execute a notification control under which based on the information acquired from the traveling direction information acquisition unit (paragraphs 0015 and 0017: information, i.e. a notification, is transmitted to the control unit 19 and CPU 25 which then actuates the seat actuator accordingly), wherein the actuator is regulated to move the at least part of the seat in a manner corresponding to the behavior of the vehicle in advance of the occurrence of the behavior of the vehicle, thereby notifying an occupant of the forthcoming occurrence of the behavior of the vehicle (paragraph 0007: “The method according to the invention has the advantage that a seat setting for adapting the body support to an adaptation event which occurs and which requires adaptation, for example travelling through a bend, is not carried out reactively, that is to say only when the adaptation event occurs, but rather is carried out proactively so that the seat setting has already experienced the necessary change when the adaptation event starts;” Additionally, paragraph 0018 details that the air cushions of the seat may be quickly filled to provide a haptic warning that the curve ahead is being approached at too high of a speed). 
As concerns claim 10, Katz discloses a seat central portion and left and right seat side portions, the seat side portions being provided at left and right sides of the seat central portion, and the seat side portions being so shaped as to jut out farther than the seat central portion to a side on which an occupant is to be seated, in a normal position, (as shown in fig. 1: areas above 14, 15) wherein the actuator is configured to move at least part of the seat side portions from the normal position in a direction toward or away from the occupant to be seated, to thereby change an orientation of the rest surface (fig. 1: 14 and 15 are inflatable air cushions which are inflated/deflated to change the orientation of the rest surface).
As concerns claim 11, Katz discloses a first support portion (fig. 1: 14) provided to support a first region of an occupant, and a second support portion (fig. 1: 15) provided to support a second region, different from the first region, of the occupant, wherein the actuator comprises: a first actuator configured to change an orientation of a rest surface of the first support portion laterally, and a second actuator configured to change an orientation of a rest surface of the second support portion laterally, and wherein the run-time posture support unit is further configured to set an amount of change in orientation of the rest surface of the second support surface to be smaller than an amount of change in orientation of the rest surface of the first support surface, when the run- time posture support unit executes the run-time posture support control (the actuator may adjust the support portions based on the predicted road curvature and speed of the vehicle, which would cause greater movement of one side support than the other).
As concerns claim 15, Katz discloses wherein the controller is further configured to continuously execute the run-time posture support control in response to the occurrence of the behavior of the vehicle continuously, after executing the notification control (the actuator adjusts the rest surface of the seat prior to the vehicle entering the curve and then continuously adjusts the actuator/rest surface through the turn if needed; paragraph 0017: “Thus, a seat presetting is already carried out for the lateral support at the time at which the vehicle travelled into the bend, and the lateral acceleration measured at that time by means of the acceleration sensor 31 is then used just to perform a fine correction of the seat presetting by minimum inflation or venting of the air cushions 14 to 17”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Katsumi et al. (JPH05229372) (“Katsumi”).  Katz does not teach wherein the controller comprises: a boarding/alighting detection unit configured to detect an indication of boarding and alighting of a passenger; and a boarding/alighting assisting unit configured to regulate the actuator to thereby orient the rest surface toward a doorway of the vehicle, if the boarding/alighting detection unit detects boarding into and/or alighting from the vehicle, of a passenger.  However, Katsumi teaches a vehicle seat with adjustable side bolsters wherein the controller comprises: a boarding/alighting detection unit configured to detect an indication of boarding and alighting of a passenger; and a boarding/alighting assisting unit configured to regulate the actuator to thereby orient the rest surface toward a doorway of the vehicle, if the boarding/alighting detection unit detects boarding into and/or alighting from the vehicle, of a passenger (paragraph 0033).  It would have been obvious to a person having ordinary skill in the art at the time that the invention was filed, to modify the seat to include a boarding/alighting assisting unit as taught by Katsumi in order to provide additional ease of entry and exit to a passenger. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kashiwamaru (JPS 61181730).  Katz does not teach wherein the controller comprises: a wakefulness detection unit.  However, Kashiwamaru teaches wherein the controller comprises: a wakefulness detection unit configured to detect a condition of wakefulness of a driver; and an alerting unit configured to execute an alert control under which when the wakefulness detection unit detects worsening of the condition of wakefulness of the driver, the actuator is regulated to change an orientation of the rest surface, wherein an amount of change in orientation of the rest surface set when the alert control is executed is greater than an amount of change in orientation of the rest surface set when the alert control is not executed (“it can be judged that a driver is in a nap state. 50, when a driver is judged to be in a nap state, CPU43 can fluctuate periodically at least some air bags, for example, charge air pressure, such as lumbar support or a shoulder support, based on the sequence memorized by ROM42, and can wake a driver.”), which is a feature considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include a wakefulness sensor into the controller which also actuates the side bolsters in order to assist in waking a sleeping driver, as taught by Kashiwamaru.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Katsumi and Kashiwamaru.  Katz does not teach a boarding/alighting detection unit and a wakefulness detection unit.  However, Katsumi and Kashiwamaru teach a boarding/alighting detection unit and a wakefulness detection unit, respectively, as discussed in regards to claims 5 and 6 above. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Miyajima et al. (CN 101786427) (“Miyajima”).  Katz does not teach wherein the controller comprises a display unit configured to display information on an amount of change in orientation of the rest surface.  However, Miyajima teaches a controller having a display (fig. 1: D) configured to display information on the amount of change in orientation of the seat (as shown in figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include a display in order to allow the user to see the change in the seat based on the vehicle turning.

Allowable Subject Matter
Claims 4 and 7 are allowed.
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Katz does not teach wherein the vehicle seat is not a driver’s seat and wherein the controller is further configured to control a driver’s seat actuator with the run-time posture support configured to adjust the non-driver’s seat to change in a greater amount than the driver’s seat; wherein the controller comprises a configuration unit by which an amount of change in the orientation of the rest surface is set by manual input and the actuator is regulated accordingly

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claim 1 uses the Katz reference which discloses wherein the actuator is regulated to move the at least part of the seat in a manner corresponding to the behavior of the vehicle in advance of the occurrence of the behavior of the vehicle, thereby notifying an occupant of the forthcoming occurrence of the behavior of the vehicle, as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636